         Case 1:19-cv-02812-AT Document 16 Filed 08/02/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


BRYSON MITCHELL, et al.,                 :
                                         :
       Plaintiff,                        :
                                         :
       v.                                :
                                         :
NOLAN TRANSPORTATION                     :         CIVIL ACTION NO.
GROUP, LLC,                              :         1:19-cv-2812-AT
                                         :
       Defendant.                        :

                                    ORDER

      This matter is before the Court on the Parties’ Joint Motion to Stay Pending

Individual Arbitration [Doc. 15]. The Motion is GRANTED and the case is

STAYED pending the conclusion of the individual arbitrations. The Court shall

retain jurisdiction for the purpose of entering orders regarding the enforcement of

the arbitration awards and/or approving settlements between the Parties. The

Clerk is DIRECTED to administratively close the case.


      IT IS SO ORDERED this 2nd day of August, 2019.


                                      ___________________________
                                      AMY TOTENBERG
                                      UNITED STATES DISTRICT JUDGE
